DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: the present application does not name an inventor or joint inventor of 15/790,680.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/790,680, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The invention of the prior application is unrelated to the present invention.
For the purpose of examination and application of relevant prior art, the earliest effective filing date of the present application is considered to be the filing date of related provisional application 62/803,512, February 10, 2019.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 142 mentioned in paragraph [0078] where FIG. 1 is described is not found in FIG. 1; 141 mentioned in paragraph [0085] where FIG.s 4A and 4B are described is not found in FIG.s 4A and 4B; 400 mentioned in paragraph [0089] where FIG.s 4A and 4B are described is not found in FIG.s 4A and 4B.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electro-optic sub-unit, the optical input and output of the electro-optic unit, and the optical conduit of claim 1 must be shown and their respective reference characters must be properly identified in the specification or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because of undue length as it exceeds the range of 50 to 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In paragraph [007], “There may be provided a an electro-optic unit” should read “There may be provided an electro-optic unit”.
In paragraphs [007] and [0038], “At least two electro-optic sub-units are positioned between the substrate and at least two electro-optic sub-units that are associated with the at least two electro- optic sub-units.” This sentence is unclear because the at least two-electro-optic sub-units cannot be positioned between the substrates and themselves.  Additionally, the sub-units are inherently associated with themselves.  Therefore, it’s not clear what this sentence is attempting to define.  Clarification is required. Grammatical errors should be corrected to make the sentence clear. 
In paragraph [0012], “FIGS. 4A-4B are examples of a top view and a bottom view of an optical mount of an electrical couple” should read “FIGS. 4A-4B are examples of a top view (4B) and a bottom view (4A) of an optical mount of an electrical couple”.
In paragraph [0013], “FIGS. 5A-5B are examples of a top view and a bottom view of an optical mount of a fiber ferrule” should read “FIGS. 5A-5B are examples of a top view (5B) and a bottom view (5A) of an optical mount of a fiber ferrule”.
In paragraph [0059], “via electrical traces 905 and 905” should read “via electrical traces 905 and 906”.
In paragraph [0064], “is shown in Figure 3” should read “is shown in Figure 12”, since parts of Figure 12 are being described here.
In paragraph [0067], “Connection of the optical engine 921 to the fiber ribbon 160” should read “Connection of the optical engine 921 to the fiber ribbon 860”.
In paragraph [0068], “The sub-assembly 1000 is than glued on PCB 1010” should read “The sub-assembly 1000 is then glued on PCB 1010”.
In paragraph [0079], reference number “140” has been used to designate two different parts; the optical system and the lens. In Figures 2 and 3 “140” represents the optical system.
In paragraph [0091], “with three grooves 351a, 352b and 352c” should read “with three grooves 351a, 351b and 351c”.
In paragraph [0098], “Connecting the first portion of optical coupler to a substrate that supports the optoelectronic chips” should read “Connecting the second portion of optical coupler to a substrate that supports the optoelectronic chips”, since it is the second portion, optical mount 300, that connects to the substrate 110.
Claim Objections
Claims 1 is objected to because of the following informalities:    
In claim 1, “a multiple optical engines” should read “multiple optical engines”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-20; claims 1 and 2 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For example, claim 1 recites “wherein at least two electro-optic sub-units are positioned between the substrate and at least two electro-optic sub-units that are associated with the at least two electro-optic subunits” in lines 12-14 of the claim.  This limitation is unclear because the at least two-electro-optic sub-units cannot be positioned between the substrates and themselves.  Additionally, the sub-units are inherently associated with themselves.  Therefore, it’s not clear what this limitation is attempting to define.  Clarification is required.
Regarding claims 2-20, the claims inherently contain the deficiencies of any base or intervening claims from which they depend.
Regarding claim 2; the claim recites the limitation “wherein the at least two electro-optic sub-units are all of the multiple electro-optic sub-units”, wherein this limitation is unclear. The at least two-electro-optic sub-units cannot be the multiple electro-optic sub-units as the sub-units are inherently associated with themselves.  For the purpose of examination claim 2 will be interpreted as reading, -- wherein there are at least two electro-optic sub-units. -- The examiner suggests amending claim 2 to agree with this interpretation.
Regarding claim 3, the phrase “have substantially same distance” is relative and renders the claim indefinite. The phrase “have substantially same distance” is not clearly defined by the claim or the specification. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because no distance set between where the at least two electro-optic sub- units are positioned and the substrate. For examination purposes, the phrase “have substantially same distance” has been construed to be of any distance that is capable of performing the functions of the two electro-optic sub- units and the substrate. 
Regarding claim 6, the claim recites "The electro-optic unit according to claim 6", which is indefinite because claim 6 must depend from a preceding claim and not from itself. The examiner suggests amended to 6 to replace "according to claim 6" with -- according to claim 5--.
Regarding claim 7, the phrase “at substantially a same distance” is relative and renders the claim indefinite. The phrase “at substantially a same distance” is not clearly defined by the claim or the specification. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because no distance set between where the multiple optical engines are positioned and the substrate. For examination purposes, the phrase “at substantially a same distance” has been construed to be of any distance that is capable of performing the functions of the multiple optical engines and the substrate.
Regarding claim 20, the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: all method steps. There are no method steps to delimit the method, therefore rendering the method of claim 20 indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishiyama et al. (US 9217835 B2) hereinafter Ishiyama.
Regarding claim 1, Ishiyama (Figures 7, 8, and 14) teaches (Col. 9, line 62 – Col. 10, line2) an electro-optic unit (transmission apparatus), comprising: 
a substrate (device board 109);  
multiple optical engines (Col. 4, line 50 – Col. 5, line 39; Figures 1-6, 9-13; photoelectric conversion modules including a light emitter 101a with a driving circuit 102a and/or a light receiver 101b with an amplification circuit 102b formed on a wiring substrate 103; Figure 7); each optical engine (Figures 1-6, 9-13; photoelectric conversion modules) comprises one or more mechanical housings (Figures 1-2, 4-13; 104, optical connector), each mechanical housing comprises a group of lenses (Figure 5, Col. 7, line 41 – Col. 7, line 44; 501, lenses); 
multiple electro-optic sub-units (Figure 2; Col. 5, line 59 – Col. 6, line 5; Figure 5; Col. 7, line 30 – Col. 7, line 50; a transmitter sub-unit including a light emitter 101 or array of light emitters 101a and a light emitter drive circuit 102/102a; a receiver sub-unit including a light receiver 101 or an array of light receivers 101b and a simplifier circuit 102/102b; or a transceiver sub-unit including both the transmitter 101/101a with drive circuit 102/102a and the receiver 101/101b with an amplifier circuit 102/102b; see Figures 1-7), wherein each electro-optic sub-unit is selected out of 
(a) a transmit electro-optic sub-unit (the array of light emitters 101 a and its drive circuit 102 a) that comprises a group of lasers (101a) and a group of at least one laser driver (102a), 
(b) a receive electro-optic sub-unit (the array of photodetectors 101 b and its electric signal amplifier circuit 102 b) that comprises a group of detectors (101b) and a group of at least one reception circuits (102b), and 
(c) a hybrid electro-optic sub-unit (the array of light emitters 101 a and its drive circuit 102 a, and the array of photodetectors 101 b and its electric signal amplifier circuit 102 b) that comprises a receive portion(array of photodetectors 101b and electrical signal amplifier circuit 102b) and a transmit portion (array of light emitters 101a and light emitter drive circuit 102a); wherein the transmit portion comprises a sub-group of lasers (101a) and a sub-group of at least one laser driver (102a); wherein the receive portion comprises a sub-group of detectors (101b) and a sub-group of at least one reception circuits (102b); 
wherein at least two electro-optic sub-units are positioned between the substrate and at least two electro-optic sub-units that are associated with the at least two electro-optic sub- units, (at least two electro-optic sub-units are positioned relative to the substrate 109; this limitation has not been further addressed due to lack of clarity as discussed above)
optical conduits (Figure 14; Col. 9, line 62 – Col. 10, line 2; the ribbon optical fiber 105) that couple the multiple optical engines (the photoelectric conversion modules 1400, wherein Figure 14 illustrates the previously discussed photoelectric conversion modules arranged over a transmission apparatus board; see Col. 4, line 37 - Col. 4, line 39) to at least one out of an optical input (a backplane optical connector 1401) of the electro-optic unit (transmission apparatus) and an optical output of the electro-optic unit (a backplane optical connector 1401); 
wherein the at least two electro-optic sub-units (transmitter sub-unit 101a/102a; receiver sub-unit 101b/102b; or transceiver sub-unit 101a/102a & 101b/102b) are not positioned one above the other (Figure 5; the array of four light emitters 101 a along with their associated components, the four transmit electro-optic sub-units, or the array of four photodetectors 101 b along with their associated components, the four receive electro-optic sub-units, are not positioned one above the other).
Regarding claim 2, Ishiyama (Figures 7, 8, and 14) teaches (Col. 9, line 62 – Col. 10, line 2) the electro-optic unit (transmission apparatus) according to claim 1 wherein there are at least two electro-optic sub-units (transmitting sub-unit 101a/102a and receiving sub-unit 101b/102b). 
Regarding claim 3, Ishiyama (Figures 7, 8, and 14) teaches (Col. 9, line 62 – Col. 10, line 2) the electro-optic unit (transmission apparatus) according to claim 1 wherein the at least two electro-optic sub-units (transmitter sub-unit 101a/102a; receiver sub-unit 101b/102b; or transceiver sub-unit 101a/102a & 101b/102a) are positioned at substantially a same distance from the substrate (109). 
Regarding claim 4, Ishiyama (Figures 7, 8, and 14) teaches (Col. 9, line 62 – Col. 10, line 2) the electro-optic unit (transmission apparatus) according to claim 1 wherein the at least two electro-optic sub- units (transmitter sub-unit 101a/102a; receiver sub-unit 101b/102b; or transceiver sub-unit 101a/102a & 101b/102a) comprise four electro-optic sub-units.   
Regarding claim 7, Ishiyama (Figures 7, 8, and 14) teaches (Col. 9, line 62 – Col. 10, line 2) the electro-optic unit (transmission apparatus) according to claim 1 wherein all of the multiple optical engines (Figures 1-6, 9-13; photoelectric conversion modules including a light emitter 101a with a driving circuit 102a and/or a light receiver 101b with an amplification circuit 102b formed on a wiring substrate 103; see Figure 7) are positioned at substantially a same distance (see Figure 7; Col. 8, line 19 – Col. 7, line 22; the photoelectric conversion modules are arranged two-dimensionally over the device board 109 ) from the substrate (109).
Regarding claim 8, Ishiyama (Figures 7, 8, and 14) teaches (Col. 9, line 62 – Col. 10, line 2) the electro-optic unit (transmission apparatus) according to claim 1 wherein all of the multiple optical engines (Figures 1-6, 9-13; photoelectric conversion modules) comprises transmit electro-optic sub-units (identified as 101a/102a, and each optical engine including substrate 103 and the elements thereon, as illustrated in Figure 7).
Regarding claim 9, Ishiyama (Figures 7, 8, and 14) teaches (Col. 9, line 62 – Col. 10, line 2) the electro-optic unit (transmission apparatus) according to claim 1 wherein all of the multiple optical engines (Figures 1-6, 9-13; photoelectric conversion modules) comprises receive electro-optic sub-units (identified as 101b/102b, and each optical engine including substrate 103 and the elements thereon, as illustrated in Figure 7). 
Regarding claim 10, Ishiyama (Figures 7, 8, and 14) teaches (Col. 9, line 62 – Col. 10, line 2) the electro-optic unit (transmission apparatus) according to claim 1 wherein the multiple optical engines (Figures 1-6, 9-13; photoelectric conversion modules) comprises one or more transmit electro-optic sub-units (101a/102a) and one or more receive electro-optic sub- units (101b/102b).
Regarding claim 19, Ishiyama (Figures 7, 8, and 14) teaches (Col. 9, line 62 – Col. 10, line2) the electro-optic unit (transmission apparatus) according to claim 1 comprising (Figure 14; Col. 9, line 62 – Col. 10, line 2) an optical ferrule (a backplane optical connector 1401) that comprises the optical input (the ribbon optical fiber 105) and the optical output (the ribbon optical fiber 105) of the transceiver (the photoelectric conversion modules 1400).
Regarding claim 20, Ishiyama (Figures 7, 8, and 14) teaches (Col. 9, line 62 – Col. 10, line 2) a method for operating the electro-optic unit (transmission apparatus) of claim 1 that includes providing the electro-optic unit of claim 1, which is sufficient to anticipate the method as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over by Ishiyama et al. (US 9217835 B2) hereinafter Ishiyama.
Regarding claim 5, Ishiyama (Figures 7, 8, and 14) teaches (Col. 9, line 62 – Col. 10, line 2) the electro-optic unit (transmission apparatus) according to claim 1 and does not specifically discloses that the at least two electro-optic sub-units are arranged as a grid of two by two electro-optic sub-units. 
Ishiyama teaches that the electro-optic sub-units are arranged as a two by one grid of transmitting/receiving 101/102 electro-optic sub-units. Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the design wherein the at least two electro-optic sub-units are arranged as a grid of two by two electro-optic sub-units for the purpose of obtaining desired electro-optic signal processing capability by providing an increased number sub-units in a larger grid, since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 6, Ishiyama (Figures 7, 8, and 14; Col. 9, line 62 – Col. 10, line 2) teaches the electro-optic unit (Ishiyama, transmission apparatus) according to claim 5 and does not specifically disclose that the grid comprises two electro-optic sub-units that are transmit electro-optic sub-units and two electro-optic sub-units that are receive electro-optic sub-units.
Ishiyama teaches that the electro-optic sub-units comprise both transmit (101a/102a) and receive (101b/102b) electro-optic sub-units. Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the electro-optic unit wherein the grid comprises two electro-optic sub-units that are transmit electro-optic sub-units and two electro-optic sub-units that are receive electro-optic sub-units for the purpose of obtaining desired electro-optic signal processing capability to transmit and receive a desired number of channels , since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 14, Ishiyama (Figures 7, 8, and 14) teaches (Col. 9, line 62 – Col. 10, line2) the electro-optic unit (transmission apparatus) according to claim 1 and does not specifically disclose that wherein each group of lasers comprises eight lasers. 
Ishiyama teaches (Figure 2; Col. 5, line 59 – Col. 5, line 63) the array of light emitters 101 a of the transmit electro-optic subunit is having at least two or more channels that adopts surface-emitting laser (VCSEL). Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the design wherein each group of lasers comprises eight lasers for the purpose of obtaining desired electro-optic signal processing capability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 15, Ishiyama (Figures 7, 8, and 14) teaches (Col. 9, line 62 – Col. 10, line2) the electro-optic unit (transmission apparatus) according to claim 1 and does not specifically disclose that wherein each group of detectors comprises eight detectors. 
Ishiyama teaches (Figure 2; Col. 5, line 59 – Col. 5, line 63) the array of photodetectors 101 b of the receive electro-optic subunit is having at least two or more channels. Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the design wherein each group of detectors comprises eight detectors for the purpose of obtaining desired electro-optic signal processing capability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 16, Ishiyama (Figures 7, 8, and 14) teaches (Col. 9, line 62 – Col. 10, line2) the electro-optic unit (transmission apparatus) according to claim 1 and does not specifically disclose that a length of the substrate (device board 109) ranges between 50 and 60 millimeters, and a width of the substrate (device board 109) ranges between 14 and 19 millimeters.
Ishiyama teaches (see Figure 7; Col. 8, line 19 – Col. 7, line 22; the device board 109 over which the photoelectric conversion modules are two-dimensionally arranged) the rectangular shaped substrate. Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the design wherein a length of the substrate (device board 109) ranges between 50 and 60 millimeters, and a width of the substrate (device board 109) ranges between 14 and 19 millimeters for the purpose of obtaining desired high-density packaging and electro-optic signal processing capability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 17, Ishiyama (Figures 7, 8, and 14) teaches (Col. 9, line 62 – Col. 10, line2) the electro-optic unit (transmission apparatus) according to claim 1 and does not specifically disclose that a length of the substrate (device board 109) is about 55 millimeters, and a width of the substrate (device board 109) is about 16.5 millimeters.   
Ishiyama teaches (see Figure 7; Col. 8, line 19 – Col. 7, line 22; the device board 109 over which the photoelectric conversion modules are two-dimensionally arranged) the rectangular shaped substrate. Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the design wherein a length of the substrate (device board 109) is about 55 millimeters, and a width of the substrate (device board 109) is about 16.5 millimeter for the purpose of obtaining desired high-density packaging and electro-optic signal processing capability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 18, Ishiyama (Figures 7, 8, and 14) teaches (Col. 9, line 62 – Col. 10, line2) the electro-optic unit (transmission apparatus) according to claim 1 and does not specifically disclose that a length of an optical engine (Col. 4, line 50 – Col. 5, line 39; Figures 1-6, 9-13; photoelectric conversion modules) is about 8.5 millimeters, and a width of the optical engine (Col. 4, line 50 – Col. 5, line 39; Figures 1-6, 9-13; photoelectric conversion modules) is about 4.6 millimeters.  
Ishiyama teaches an optical engine (Col. 4, line 50 – Col. 5, line 39; Figures 1-6, 9-13; photoelectric conversion modules). Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the design wherein a length of an optical engine (Col. 4, line 50 – Col. 5, line 39; Figures 1-6, 9-13; photoelectric conversion modules) is about 8.5 millimeters, and a width of the optical engine (Col. 4, line 50 – Col. 5, line 39; Figures 1-6, 9-13; photoelectric conversion modules) is about 4.6 millimeters for the purpose of obtaining desired high-density packaging and electro-optic signal processing capability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over by Ishiyama et al. (US 9217835 B2) hereinafter Ishiyama in view of Kurtz et al. (US 9618711 B2) hereinafter Kurtz.
Regarding claim 11, Ishiyama (Figures 7, 8, and 14) teaches (Col. 9, line 62 – Col. 10, line 2) the electro-optic unit (transmission apparatus) according to claim 1 and optical engine (Figures 1-6, 9-13; photoelectric conversion modules) and a housing (104) that comprises an optical coupler, but does not teach an optical coupler, wherein the one or more mechanical housings comprise (a) a first mechanical housing that belongs to a first portion of the optical coupler, and (b) a second mechanical housing that belongs to a second portion of the optical coupler.
However, Kurtz teaches (Figures 6-12; Col. 6, line 3 – Col. 6, line 28) an optical coupler (200), wherein the one or more mechanical housings comprise (a) a first mechanical housing (fiber optic ferrule, 202) that belongs to a first portion of the optical coupler (200), and (b) a second mechanical housing (transceiver component, 204) that belongs to a second portion of the optical coupler (200).
Ishiyama and Kurtz are considered to be analogous to the claimed invention because they are in the same field of optical elements, systems, or apparatus. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishiyama to incorporate the teachings of Kurtz and provide an electro-optic unit wherein each optical engine comprises an optical coupler, wherein the one or more mechanical housings comprise (a) a first mechanical housing that belongs to a first portion of the optical coupler, and (b) a second mechanical housing that belongs to a second portion of the optical coupler for the purpose of forming a transceiver interface with separable rugged components that are able to align and account for all six degrees of freedom without the effect of different coefficients of thermal expansions of the components causing misalignment during operation (Kurtz, Col. 1, line 41 – Col. 1, line 48).
Regarding claim 12, Ishiyama (Figures 7, 8, and 14; Col. 9, line 62 – Col. 10, line 2) in view of Kurtz (Figures 6-12; Col. 6, line 3 – Col. 6, line 28) teaches the electro-optic unit (Ishiyama, transmission apparatus) according to claim 11 wherein the first portion (Kurtz, fiber optic ferrule, 102, 202) comprises an optical cable interface (Kurtz, fiber optic ferrule 102, 202) for receiving a group of optical conduits (Kurtz, Figure 9; Col. 4, line 57 – Col. 4, line 59; opening 112 configured to receive optical fibers), but does not specifically discloses three contact elements, each contact element having a spherical surface. 
Kurtz (Figure 10) teaches (Col. 6, line 9 – Col. 6, line 21) four contact elements (fine alignment projections 250) that are illustrated as square projections, and they could be of any size or shape including one having a spherical surface. Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify Kurtz design to have three contact elements and each contact element having a spherical surface for the purpose of forming a transceiver interface with separable rugged components that are able to fine align and account for all six degrees of freedom (Kurtz, Col. 1, line 41 – Col. 1, line 48).
Regarding claim 13, Ishiyama (Figures 7, 8, and 14; Col. 9, line 62 – Col. 10, line 2) in view of Kurtz (Figures 6-12; Col. 6, line 3 – Col. 6, line 28) teaches the electro-optic unit (Ishiyama, transmission apparatus) according to claim 12 and does not specifically discloses the second portion (Kurtz, transceiver component, 204) comprising three elongated grooves. 
Kurtz (Figure 10) teaches (Col. 6, line 22 – Col. 6, line 28) four grooves (four depressions or holes 252 that are capable of engaging with the four fine alignment projections 250 that are illustrated as square projections, and they could be of any size or shape). Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify Kurtz design to have the second portion comprising three elongated grooves for the purpose of forming a transceiver interface with separable rugged components that are able to fine align and account for all six degrees of freedom (Kurtz, Col. 1, line 41 – Col. 1, line 48).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOJAN PULLOCKARAN PAVUNNY whose telephone number is (571)272-8419. The examiner can normally be reached M-F 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.P.P./Examiner, Art Unit 4143                                                                                                                                                                                                        05/24/2022

/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874